Citation Nr: 0809791	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  03-17 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a right foot 
disorder, to include plantar fasciitis and calcaneal 
bursitis.

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

The veteran and his spouse testified at a personal hearing 
before the undersigned Veteran's Law Judge, sitting at the RO 
in June 2007.  A transcript of the hearing is associated with 
the claims file.  At this hearing, the veteran submitted VA 
treatment records, including a July 2002 VA examination 
report.  See 38 C.F.R. § 20.1304 (2007).  The Board notes 
that the veteran submitted a waiver agency of original 
jurisdiction (AOJ) consideration of that evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.  Additionally, during the hearing the 
veteran requested that the VA obtain additional VA treatment 
records, but did not provide a waiver for any additional 
records that may be obtained. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he suffers from a right knee 
disorder and PTSD as a result of being thrown over a balcony 
in service.  As for his right foot, the veteran contends that 
his current right foot pain, diagnosed as plantar fasciitis 
and calcaneal bursitis is a residual of an in-service injury 
to his right fifth toe.  Thus, he argues that service 
connection is warranted for a right knee disorder, right foot 
disorder, and PTSD.  The Board determines that a remand is 
necessary for further development of the record.

With regard to all claims, the Board observes that, at his 
hearing, the veteran requested that the Board obtain, through 
the RO, VA treatment records dated from 1985 onward from the 
VA facility in Martinez and from the VA facilities in 
Seattle, Los Angeles, Bakersfield, and Las Vegas from 2002 
onward.  It does not appear, however, that a waiver of AOJ 
consideration of this additional evidence was submitted by 
the veteran.  Id.   As the claims must be remanded for 
further development, the AOJ will have the opportunity to 
adjudicate the claims based on this additional evidence.  

Additionally, the Board notes that, in a September 2002 VA 
treatment record, the veteran indicated that he was living 
off of Supplemental Security Income from the Social Security 
Administration (SSA).  The basis of the award of these 
benefits by SSA is not revealed in the record, and records 
relevant to the veteran's application for SSA benefits, to 
include the award letter, are not associated with the claims 
file.  When VA has notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  Thus, a remand is required in order for VA 
to fulfill its duty to assist by obtaining these outstanding 
relevant records.

With regard to his claim of entitlement to service connection 
for PTSD, the Board observes that service medical records 
contemporaneous with the claimed stressor incident in 
December 1984 report that the veteran was intoxicated and 
fell down the stairs.  This description of the incident was 
corroborated by a February 1986 accident report submitted to 
VA.  However, the Board observes that, as early as an October 
1985 VA musculoskeletal examination, the veteran reported 
that he had been thrown over a balcony.  He recalled the same 
events at a May 1998 VA examination.  Further, at his June 
2007 hearing, the veteran recounted how he had come upon 
other service members doing drugs and been thrown over a 
balcony in a murder attempt.  He also indicated that he 
poorly performed in service after the incident.  Service 
medical records dated in January 1985 reveal that the veteran 
indicated he could not handle the pressure and requested to 
see the chaplain.  May 1985 records report that he was having 
difficulty dealing with his injuries, and that medical staff 
planned to contact his unit about the emotional content of 
the veteran's injuries.  Thus, the Board determines that the 
veteran's complete service personnel file should be obtained 
prior to further adjudication of the claim.

Additionally, if a PTSD claim is based on an in-service 
personal trauma, evidence from sources other than the 
veteran's service records may corroborate an account of a 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  

VA regulations provide that VA will not deny a PTSD claim 
that is based on in-service personal trauma without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing her or him the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  See 38 C.F.R. § 3.304(f)(3); Patton v. West, 12 
Vet. App. 272, 278 (1999).   Although the veteran was sent 
VCAA letters in May 2001 and August 2005 for his service 
connection claim for PTSD, he was not notified of the 
evidence that may submitted in support of PTSD claims based 
on personal assault.  Consequently, this remand for 
substantive development will allow VA opportunity to provide 
complete notice in accordance with Patton.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a letter 
notifying him of the additional 
evidence he may submit in support of a 
claim for PTSD for personal assault as 
outlined in 38 C.F.R. § 3.304(f)(3) and 
the Court's decision in Patton.

2.	Efforts should be made to obtain all 
records, to include the award letter, 
related to the veteran's SSA benefits.  
All requests and responses, positive 
and negative, should be associated with 
the claims file.

3.	The veteran's complete personnel file 
should be obtained.  Requests should be 
made to appropriate sources, to include 
the National Personnel Records Center, 
and any alternate sources, or via 
reconstruction.  All responses, 
positive and negative, should be 
documented in the claims file.  
Requests must continue until it is 
determined that the records sought do 
not exist or that further efforts to 
obtain the records would be futile.  
All attempts to obtain or reconstruct 
the veteran's service personnel records 
should be documented.

4.	If, and only if, a claimed stressor is 
deemed verified by the RO/AMC, the 
veteran should be afforded with a VA 
examination to determine the nature and 
etiology of his PTSD.  The claims file 
should be made available for review, 
and the report should reflect that such 
review occurred.  The examiner should 
perform all tests and evaluations 
deemed necessary.  The report should 
address the following question:

Is it at least as likely as not (50% or 
greater probability) that the veteran's 
current PTSD is a result of his 
verified in-service stressor?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale should be provided for any 
opinion advanced.  If the examiner 
cannot form an opinion without 
resorting to mere speculation, the 
examiner should so state and provide an 
explanation for that conclusion. 

5.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

6.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the November 2006 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).








